In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐3343 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

LANCE DILLARD, also known as DOUBLE, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                 No. 1:13‐cr‐00288‐1 — Gary Feinerman, Judge. 
                                  ____________________ 

          ARGUED APRIL 7, 2017 — DECIDED MARCH 12, 2018 
                     ____________________ 

      Before POSNER, RIPPLE, and SYKES, Circuit Judges. 
    RIPPLE, Circuit Judge. With the assistance of a cooperating 
informant, law enforcement surveilled multiple heroin sales 
involving Lance Dillard and Gregory Chester. On the basis of 
the  evidence  obtained  in  that  surveillance,  Mr.  Dillard  and 
                                                 
 Circuit Judge Posner retired on September 2, 2017, and did not partici‐

pate in the decision of this case, which is being resolved by a quorum of 
the panel under 28 U.S.C. § 46(d). 
2                                                                No. 15‐3343 

Chester  were  arrested  and  charged  in  a  three‐count  indict‐
ment: two counts of distribution of heroin, in violation of 21 
U.S.C. § 841(b)(1)(C), and one count of conspiracy to distrib‐
ute heroin, in violation of 21 U.S.C. §§ 846 and 841(a)(1). Both 
                                                             1
men  were  convicted  on  all  applicable  counts.   Mr.  Dillard 
then moved for judgment of acquittal and for a new trial. The 
district  court  denied  the  motions  and  sentenced  him  to  10 
years’  imprisonment  on  each  of  the  first  two  counts  and  70 
months on the third count, all to run concurrently.  
   Mr.  Dillard  now  appeals.  He  concedes  that  the  district 
court  generally  expressed  unwillingness  to  allow  testimony 
that related to his alleged membership in the Hobos, a partic‐
ularly notorious gang. Nevertheless, he argues, the court al‐
lowed  numerous  law  enforcement  officials  to  describe  their 
positions  in  terms  that  strongly  suggested  that  Mr.  Dillard 
was a member of a gang and allowed one reference to the Ho‐
bos in cross‐examination of a lay witness. He  also contends 
that, after a single juror was exposed to inflammatory press 
coverage, the court’s decision to dismiss only that single juror 
was not sufficient remedial action.  
   We conclude that the district court did not err in its evi‐
dentiary rulings and that the jury was not exposed to signifi‐
cant  prejudicial  testimony.  Furthermore,  the  district  court 
took  adequate  steps  to  protect  against  any  further  potential 
juror bias. Accordingly, we affirm the judgment of the district 
court. 
       

                                                 
1  Chester  was  charged  only  in  Counts  One  and  Three  and  convicted  of 

both. Mr. Dillard was charged and convicted on all three counts. 
No. 15‐3343                                                       3

                                                    I 
                                         BACKGROUND 
                                                    A. 
   In mid‐2011, Mr. Dillard and Chester were engaged in a 
conspiracy to distribute heroin. On three occasions during the 
course of the conspiracy, the pair sold heroin to a man named 
Keith Daniels. Daniels was, at the time of the sales, a confi‐
dential informant to law enforcement.  
    On April 8, 2013, Mr. Dillard and Chester were the subjects 
of separate federal criminal complaints charging distribution 
of heroin. In the affidavit attached to each complaint, an FBI 
agent  detailed  several  recorded  or  monitored  transactions 
with  Daniels,  although  the affidavit referred  to  him only  as 
                                             2
the  “cooperating  source.”  On April 9 and  10, 2013,  law en‐
forcement arrested Mr. Dillard and Chester, respectively. On 
April 14, 2013, while the defendants were both in federal cus‐
tody on the drug charges, Daniels was murdered outside of 
his home. A grand jury later charged Mr. Dillard and Chester 
in a three‐count indictment alleging a conspiracy to distribute 
heroin as well as two counts relating to specific sales to Dan‐
iels, which occurred on June 9, 2011, and September 1, 2011. 
    The  Government  introduced  substantial  evidence  in  the 
course  of  several  days  of  trial  testimony.  The  evidence  in‐
cluded: audio recordings of calls and meetings between Dan‐
iels and the defendants to arrange heroin sales; voice identifi‐
cation of the defendants on the calls by law enforcement of‐
ficers;  a  separate  audio  recording  of  Chester  in  prison  in 
                                                 
2 R.1 at 3. 
4                                                         No. 15‐3343 

                                                                    3
which he stated that someone had “wor[n] a wire on” him;  
testimony  by  officers  who  surveilled  the  transactions;  still 
photos  from  videos  of  certain  transactions  which  showed 
Mr. Dillard’s  distinctive  forearm  tattoo;  testimony  by 
Mr. Dillard’s girlfriend identifying his nickname as “Double,” 
which could be heard on the recordings, as well as identifying 
his tattoo, stating that he had multiple cell phones, and fur‐
ther  stating  that  he  had  rented  and  purchased  cars  in  her 
name,  including  cars  used  in  two  meetings  relevant  to  the 
charged  offenses;  cell  phone  records  showing  calls  between 
the  defendants  at  times  relevant  to  the  conspiracy,  specifi‐
cally,  before and after transactions; cell  phone  location  data 
showing  their  movements  on  September  1,  2011,  which 
matched the locations they described in substance during rec‐
orded  calls  on  that  day;  and  evidence  concerning  Chester’s 
gambling of several thousands of dollars in the days follow‐
ing the sales to Daniels, including on a trip to Las Vegas with 
Mr. Dillard. In accordance with pretrial rulings by the district 
court, the jury was told only that Daniels was deceased and 
therefore unavailable as a witness; his murder was not men‐
tioned. 
       
                                                    B. 
   Prior to trial, Chester filed a motion in limine to prohibit 
the  Government  from  introducing  testimony  regarding  the 
defendants’  membership  in,  or  association  with,  a  gang,  in‐
cluding the Hobos gang. The district court stated that its ten‐

                                                 
3 R.283 at 237 (Trial Tr. 729). 
No. 15‐3343                                                                 5

dency was “to err, if at all, on the side of not permitting” evi‐
                                           4
dence of gang affiliation.  Specifically, the court noted that in 
applying the  balancing test under Federal Rule of Evidence 
403, it “almost always … ha[s] found the danger of unfair prej‐
udice, when it is there, outweighs what is most frequently a 
                                                    5
kind of modest probative value.”  The Government asserted 
that both defendants were members of the Hobos street gang 
and  that it  was through  this gang  membership that Daniels 
knew  them  and  was  able  to  contact  them  regarding  heroin 
sales. Nevertheless, the court determined that it did not have 
sufficient information based  on the parties’ pretrial  submis‐
sions about how any testimony regarding gang membership 
would be introduced and for what purpose. The district court 
denied the motion and determined that it would rule on any 
gang‐related evidence through the course of trial.  
   Scattered  references  to  gangs  occurred  throughout  trial, 
sometimes  over  Mr.  Dillard’s  or  Chester’s  objections  and 
sometimes not. The lion’s share of references came from law 
enforcement  officers  describing  their  assignments  or  their 
units.6 After one of these exchanges on the third day of trial, 


                                                 
4 R.287 at 16.  

5 Id.  

6 Examples of this testimony include one FBI agent noting that he “typi‐

cally [does] gang, drug investigations,” R.280 at 6; that he uses a particular 
technique in investigations “centered on drugs and gangs,” id. at 67; and 
that he met with one of the defendants at the Chicago Police Department’s 
“gang intelligence unit,” id. at 72. A Chicago Police officer likewise noted 
that he worked for “the Organized Crime Division, gang investigations,” 
R.281 at 159 (Trial Tr. 249); that “as a gang investigator … I investigated 
6                                                               No. 15‐3343 

Mr. Dillard’s attorney asked for a sidebar and objected that a 
particular law enforcement witness had used the term “gang” 
four  or  five  times  in  just  a  few  sentences  of  testimony.  The 
court responded that it understood the objection and was “al‐
lergic”  to  “references  to  gangs”  “unless  there  is  something 
                                           7
that really hooks it up.”  The prosecutor then stated that he 
understood the concern, did not anticipate that particular re‐
                                                                        8
sponse by the witness, and would like to “just move on.”  The 
court indicated that it did not want to draw attention to the 
gang  references  with  an  instruction  to  ignore,  and 
Mr. Dillard’s attorney agreed. The court added that counsel 
should  “be  aware  and  …  caution  whatever  other  witnesses 
                                                                              9
they are going to have to stay away from the terminology.”  
Again,  Mr.  Dillard’s  attorney  stated  that  this  approach  was 
           10
“fine.”   
    On the fifth day of trial, a lay witness, Dennis Myers, was 
called  by  Mr.  Dillard’s  attorney.  Myers  testified  that  one  of 
the voices on a particular recorded call with Daniels was not 
                                                 
criminal  gangs,  investigated  gang  shootings,  gang  homicides,  gang‐re‐
lated incidents dealing with narcotics as well as weapons,” id.; and, in a 
prior  position,  he  had  been  responsible  for “gang activity and  the  gang 
crime” that happened in a particular area, id. at 163 (Trial Tr. 253). Another 
Chicago Police officer described being in the “gang investigations unit” as 
a “gang task force officer” and being “specially trained … for the gangs, 
gang enterprise, the cities, the City gang crime areas.” R.282 at 37–38. 
7 R.282 at 38–39 (Trial Tr. 338–39). 

8 Id. at 39 (Trial Tr. 339). 

9 Id. 

10 Id. 
No. 15‐3343                                                             7

one of the defendants, but was his own son, Patrick Davis. He 
also testified that the phone number used on that call was for 
Davis’s phone, and that he had used that number in the past. 
Finally,  he  noted  that  Davis  and  Daniels  were  first  cousins. 
On cross, the Government asked Myers if he recognized any 
other  voices  in  the  conversation  and  if  he  knew  his  son’s 
friends.  Myers  said  that  he  did  because  “[t]hey  all  live  to‐
              11
gether.”  The Government then asked if he knew Chester.  
   At  that  point,  Chester’s  counsel  objected  that  it  was  be‐
yond the scope of direct. In a sidebar, the court disagreed, and 
the  Government  further  clarified  that,  given  the  conspiracy 
charge, it was possible they were working with “other people 
                                                      12
like Patrick Davis” to accomplish the sales.  Indeed, the Gov‐
ernment continued, out of the earshot of the jury: 
           [J]ust so I can be clear, Patrick Davis is a Hobo. 
           He is in the gang. … Gregory Chester is a Hobo. 
           That is how all of these guys know each affilia‐
           tion. … [T]his witness is stepping right into [sic], 
           and defense counsel is opening that door.   
               And  it  is  very  troubling  to  us  after  all  the 
           work—we have stayed out of the gang side of 
           the thing… . I cannot cross‐examine this person 
           on  how  these  people  all  know  each  other,  his 
           bias against the Government, his bias against—
           in  favor  of  certain  individuals,  and  trying  to 
           protect them because of their gang affiliations, 

                                                 
11 R.284 at 44 (Trial Tr. 791).  

12 Id. at 46 (Trial Tr. 793).  
8                                                             No. 15‐3343 


            your Honor. I have to go there.13 
Chester’s attorney objected that it was prejudicial to Chester 
and  that  Myers  was  not  his  witness  but  Mr.  Dillard’s.  The 
court responded that it “didn’t anticipate that we were going 
to be getting into this area at all,” but that “[t]he problem gets 
                                                         14
manufactured by calling this witness.”  The court noted that 
                                                                        15
the  Government  was  “always  entitled  to  bring  up  bias.”  
Mr. Dillard’s attorney seemed to accept the conclusion gener‐
ally as “fine,” but objected that “this is … not bias” and caused 
                                                    16
“extreme prejudice” to his client.   
                THE COURT: You know, when it comes to 
            403 balancing, I am as sensitive to that as any‐
            body else. But when it has been raised by reason 
            of calling a witness and there is this kind of con‐
            nection—or  arguable  connection  in  terms  of 
            bias,  I  can’t  somehow  say,  well,  okay,  we  will 
            take  a  piece  of  this  fella’s  evidence  into  mind 
            without  considering  that  component.  If  it  is 
            raised by calling the witness, it has been raised. 
            And I didn’t do it. You did. 
              [Mr.  Dillard’s  counsel]:  I  understand,  your 
           Honor. This is going to become a RICO trial if 
           he knows they are Hobos. Is the ruling—I just 
           want to be clear on how far this is going to go.  

                                                 
13 Id. at 46–47 (Trial Tr. 793–94).  

14 Id. at 47 (Trial Tr. 794). 

15 Id. at 48 (Trial Tr. 795). 

16 Id. 
No. 15‐3343                                                                9

                 THE COURT: Is what? 
              [Mr. Dillard’s counsel]: Is the ruling—what I 
           am concerned, is this going to basically become 
           the RICO case? It is going to be limited to, as I 
           understand, which I still object to—but as I un‐
           derstand but that whether he know these guys 
           are Hobos— 
              THE COURT: He is not going to enlarge the 
           scope of this case. We are dealing with this con‐
           spiracy.  But  what  you  have  done,  as  I  under‐
           stand,  by  calling  this  fella  and  getting  him  to 
           make this identification of his son, is to put into 
           the case an issue that I had not anticipated was 
           going to be in the case. That  is—I cannot  stuff 
           that  omelet  back  into  the  eggshell.  You  did  it. 
           And what the consequences are, I regret to say, 
           they are going to be. I didn’t make it. You did.17 
Following the exchange, the Government attorney continued 
to ask about Davis’s acquaintances and about the defendants. 
He asked how they knew each other, and Myers again stated 
                                                      18
that they all “came from the same project.”  The prosecutor 
                                                                      19
then asked, “Do you know what they call themselves?”  My‐
ers said no, and then the prosecutor asked, “Have you ever 
heard the word ‘Hobo’?,” to which Myers responded that he 

                                                 
17 Id. at 48–49 (Trial Tr. 795–96). 

18 Id. at 51 (Trial Tr. 798). 

19 Id. 
10                                                        No. 15‐3343 

                                              20
“heard of it in the paper.”  Although the prosecutor contin‐
ued  to  ask  about  the  relationships  between  the  defendants 
and others, no other references to gangs or the Hobos specifi‐
cally were made.  
        
                                                    C. 
    On the first day of trial, the Chicago Sun‐Times had pub‐
lished both in print and online an article referencing the trial, 
a larger RICO trial against Hobo members, and the murder of 
Daniels  following  the  defendants’  arrest.  At  the  start  of  the 
second  day  of  trial,  the  prosecutor  arrived  and  alerted  the 
court and the attorneys for the defendants to the article’s pub‐
lication the day before. The court indicated that it would in‐
quire of the jurors whether anyone had seen the article and 
agreed with the prosecutor that it would be “appropriate … 
to continue to admonish the jury on a daily basis to avoid the 
              21
media.”  The court apparently alerted the court librarian to 
concerns about media coverage and asked for updates. On the 
fourth day of trial, after receiving an update, the court spoke 
with the attorneys about the fact that the Sun‐Times piece had 
been  picked  up  and  published  online  by  CBS.  To  guard 
against the possibility of influence, the attorneys agreed that 
the court would inquire of the jury whether anyone uses the 
internet as a news source and then follow up any positive an‐
swers with individual inquiries with jurors about what web‐
sites they read. The court also said that it was not inclined to 
repeat its initial admonition about news to the jury because it 
                                                 
20 Id. 

21 R.281 at 4 (Trial Tr. 94). 
No. 15‐3343                                                          11

believed  the  jury  was  capable  of  following  the  instruction. 
The court accordingly questioned the jurors and none of their 
answers indicated that they had used the CBS site or had seen 
media coverage of the trial. 
    The following day, a single juror, David Moskowitz, con‐
tacted the court and asked to speak with the judge. The judge 
then  called  the  juror during  the  instruction  conference  with 
the  attorneys  present.  Juror  Moskowitz  informed  the  judge 
that his wife had seen the Sun‐Times article and out of con‐
cern for his safety had brought  it to his attention. The juror 
did not believe he could set it aside and wanted to alert the 
court.  The  court  excused  him  from  further  service  and  in‐
quired  of  the  juror,  at  the  request  of  Mr.  Dillard’s  attorney, 
whether  he  had  spoken  to  anyone  about  the  article.  Ju‐
ror Moskowitz indicated that he had not. No party suggested 
any further questioning of any of the jurors. 
     
                                  D. 
    Mr. Dillard moved for a new trial and judgment of acquit‐
tal at the close of the evidence. The court denied his motion, 
and  the  jury  returned  a  verdict  of  guilty  on  all  counts. 
Mr. Dillard  was  sentenced  to  the  10‐year  mandatory  mini‐
mum  on  Counts  One  and  Two,  and  70  months  on  Count 
Three, each to run concurrently. 
         
                                   II 
                           DISCUSSION 
    Mr. Dillard now claims that the court erred in its handling 
of the gang references and of the prejudicial media coverage 
12                                                        No. 15‐3343 

and that the prosecution  compounded these errors.  The cu‐
mulative effect, he contends, is the denial of his right to a fair 
trial before an impartial jury.  
       
                                  A. 
    We first examine whether the court erred in allowing ref‐
erences to the term “gang” or “Hobos” at trial. We review the 
district court’s rulings on evidentiary issues for an abuse of 
discretion.  See  United States  v.  Ozuna,  674  F.3d  677,  681  (7th 
Cir. 2012). A district court considering such evidence applies 
Federal Rule of Evidence 403, determining whether the “pro‐
bative value is substantially outweighed by the danger of … 
unfair prejudice” to the defendant. Id. at 682.  
     Our cases have “long recognized the substantial risk of un‐
fair  prejudice  attached  to  gang  affiliation  evidence,  noting 
such evidence is likely to be damaging to a defendant in the 
eyes of the jury and that gangs suffer from poor public rela‐
tions.” United States v.  Irvin, 87 F.3d 860, 864 (7th Cir. 1996) 
(internal  quotation  marks  omitted).  “We  therefore  require 
careful consideration by district courts in determining the ad‐
missibility of gang membership and gang activity evidence.” 
Id.;  see  also  United  States  v.  Montgomery,  390  F.3d  1013,  1018 
(7th Cir. 2004) (“[I]n our review we examine the care and thor‐
oughness with which a district judge considered the admis‐
sion or exclusion of gang‐involvement evidence.”).  
    Mr. Dillard claims that our decision in Irvin, 87 F.3d 860, 
counsels  that  reversal  is  appropriate  here.  In  Irvin,  two  de‐
fendants were charged with and convicted of possession with 
intent  to  distribute  methamphetamine  and  of  a  firearm  of‐
fense. At trial, over the defendants’ objections, the jury heard 
No. 15‐3343                                                     13

various pieces of evidence linking the defendants to the Dia‐
blos, a motorcycle gang. The district court had instructed the 
Government to use the term “club,” rather than “gang”; the 
Government “then asked several questions mocking the use 
of the term motorcycle ‘club,’ before resuming the use of the 
word ‘gang.’” Id. at 863. On appeal, we determined that the 
majority of references should have been excluded under the 
familiar balancing test of Federal Rule of Evidence 403.  
    In  Irvin,  we  acknowledged  that  “[w]e  have  consistently 
held  that,  under  appropriate  circumstances,  gang  evidence 
has probative value warranting its admission over claims of 
prejudice.” Id. at 864. We determined, however, that in Irvin, 
the probative value of the evidence was minimal. The Gov‐
ernment  had  argued  that  the  evidence  established  a  “joint 
venture,” essentially “that the defendants’ common member‐
ship  in  the  motorcycle  gang  made  it  more  likely  that  they 
were involved in the drug transaction together, and thus that 
they  were  both  in  constructive  possession  of  the  drugs  and 
both intended to distribute the drugs.” Id. The trial court, ref‐
erencing a “conspiracy,” had accepted that reasoning. Id. We 
noted, however, that there was no conspiracy charge at issue; 
the  defendants  had  been  charged  individually  with  posses‐
sion with intent to distribute. Therefore, any supposed agree‐
ment  was  not  an  element  of  any  charged  offense.  We 
acknowledged that a joint venture was still a legitimate sub‐
ject  for  the  Government  to  explore,  but  concluded  that  the 
gang evidence was not probative:  
          It may be true that common membership in 
       any  group,  whether  it  be  a  gang  or  a  church 
       group, makes it more likely that two people are 
       involved in a given activity together, illegal or 
14                                                       No. 15‐3343 

       not. The inference is certainly weak, however, if 
       the group itself is not somehow connected to the 
       activity  at  issue.  In  other  words,  the  fact  that 
       [the  defendants]  are  members  of  a  motorcycle 
       club is not especially probative of whether they 
       jointly ventured to distribute drugs, unless the 
       motorcycle  club  is  shown  to  be  involved  with 
       drugs. In this case, we are missing that critical 
       connection  linking  the  motorcycle  gang  with 
       drug trafficking, or any criminal activity for that 
       matter. The government admitted at oral argu‐
       ment  that  it  did  not  present  any  evidence 
       demonstrating that the Diablos was a criminal 
       organization  involved  in  the  distribution  of 
       drugs. 
Id. In the face of the extremely low probative value of gang 
membership on the charged conduct, we noted “substantial” 
danger of unfair prejudice. Id. at 865. We reasoned that gangs 
evoke “images of criminal activity and deviant behavior” and 
that evidence of gang membership therefore risked “[g]uilt by 
association.” Id. The risk was heightened by evidence specific 
to that case involving “devil’s heads and demonic insignia,” 
which  was  “clearly  inflammatory.”  Id.  at  866.  We  therefore 
concluded that the admission of the evidence was error. With 
respect to one of the two defendants for whom the Govern‐
ment’s  evidence  of  guilt  “was  far  from  overwhelming,”  we 
concluded  that  the  error  was  not  harmless.  Id.  We  affirmed 
nevertheless  the  conviction  of  another  defendant  against 
whom the Government had a stronger case and who had in‐
troduced certain gang evidence in his own defense. 
No. 15‐3343                                                       15

   We revisited the issue of gang evidence in United States v. 
McMahan, 495 F.3d 410 (7th Cir. 2007), judgment vacated in part 
on other grounds sub nom. Smith v. United States, 552 U.S. 1091 
(2008).  In  McMahan,  “[t]wo  law  enforcement  officers  were 
asked what sort of work they did”; the first replied that “he 
primarily investigated violent street gangs,” and the second 
that  he  was  “a  gang  crime  specialist”  who  “participated  in 
gang and narcotics investigations.” Id. at 421–22. In finding no 
reversible error, we stated,  
       Irvin  does  not  forbid  all  gang  evidence.  But, 
       more importantly, nothing about Irvin is partic‐
       ularly relevant in the present case. Irvin dealt, as 
       it  says,  with  “gang  evidence”—that  is,  the  de‐
       fendant’s  membership  in  a  gang,  the  Diablos 
       motorcycle  gang.  The  evidence  included  testi‐
       mony about a large gang tattoo on a defendant’s 
       back, two rings (one which said Diablos and one 
       with  a  devil’s  head),  a  picture  of  a  vest  with 
       gang insignia, a Diablos “greeting card,” a Dia‐
       blos wallet, and other gang‐related personal ef‐
       fects. One defendant testified that a motorcycle 
       gang would kill him if he testified. The evidence 
       in  Irvin  was  found  to  be  prejudicial  and  not 
       harmless. The evidence in the present case can‐
       not  be  compared  in  any  meaningful  way  with 
       that  in  Irvin.  Here,  the  officers  said  they  did 
       gang investigations; they did not say that is all 
       they did. They did not say that the defendants 
       were members of a gang. In total, the testimony 
       lasted a few minutes in a two‐week trial. The ev‐
       idence  was  not  unfairly  prejudicial,  but  even 
       were we somehow to find prejudice, we would 
16                                                                   No. 15‐3343 

           also  find  the  admission  of  the  evidence  harm‐
           less. 
Id. at 422.  
    Although each case must be assessed on its own facts, Irvin and 
McMahan are helpful in our review of the district court’s ex‐
ercise of discretion. Mr. Dillard notes, correctly, that the num‐
ber of references in his case exceed those in McMahan. In char‐
acter, however, they are virtually identical. The Government 
introduced no  direct evidence  of  Mr. Dillard’s alleged  gang 
affiliation.  No  extraordinarily  prejudicial  evidence,  such  as 
the satanic symbolism in Irvin, ever reached the jury. When 
its witnesses mentioned gangs generically as part of a discus‐
sion of their law enforcement assignments, the Government 
did not belabor the point or introduce any evidence about the 
                               22
Hobo  gang  itself.   Moreover,  after  an  objection  by  defense 

                                                 
22 The Government also notes that, like United States v. McMahan, 495 F.3d 

410 (7th Cir. 2007), judgment vacated in part on other grounds sub nom. Smith 
v. United States, 552 U.S. 1091 (2008), and unlike United States v. Irvin, 87 
F.3d 860 (7th Cir. 1996), Mr. Dillard was charged with conspiracy, and we 
routinely  have  held  that  gang  evidence  may  be  admitted,  as  it  was  in 
McMahan, “to demonstrate the existence of a joint venture or conspiracy 
and a relationship among its members.” United States v. King, 627 F.3d 641, 
649 (7th Cir. 2010) (internal quotation marks omitted); see also United States 
v.  Santiago,  643  F.3d  1007,  1011  (7th  Cir.  2011)  (noting  that,  because  the 
charges include conspiracy, gang membership could be probative of rele‐
vant  issues,  including  “level  of  mutual  trust  between  the  individuals”). 
Although the Government is correct, and indeed we might have approved 
of such references in this case had they been evidence essential to the de‐
fendants’ relationship with each other, the references under review were 
not offered for that purpose and we will not consider their probative value 
on that basis post hoc. 
No. 15‐3343                                                                17

counsel  to  repeated  use  of  the  term  “gang,”  the  court  in‐
structed  the  prosecutor  to  inform  future  witnesses  to  avoid 
the  terminology  and  the  issue  did  not  resurface.  Although 
hindsight  counsels  that  it  might  have  been  better  to  have 
placed this restriction on the Government prior to the presen‐
tation  of  its  case,  we  certainly  cannot  say  that  the  district 
court’s handling of the matter came even close to constituting 
an abuse of discretion. The majority of the gang references fall 
squarely within McMahan and are not “unfairly prejudicial.” 
                23
Id. at 422.   
    Our chief concern is the Government’s questioning of My‐
ers and the Government attorney’s use of the term “Hobo.” 
Mr. Dillard called Myers to provide an alternate voice identi‐
fication  for  one  of  the  recorded  calls  involving  Daniels.  He 
claimed that it was the voice of his own son, Davis, rather than 
Mr. Dillard. The court thereafter ruled that it would allow the 
Government to question Myers about the relationship of Da‐
vis and the defendants, including common gang membership. 
The  Government asked  how the men knew each  other, and 
also asked Myers if he had heard the term “Hobo.” Myers’s 
answers  did  not  show  common  gang  membership  and  said 
nothing about the Hobos; he said only that the two had grown 
up together and lived together. The court committed no error 
in permitting the line of questioning. The testimony the Gov‐
ernment attempted to elicit would have been probative of bias 
                                                 
23 Our determination that the district court committed no error in permit‐

ting these references, in context and without a tie to Mr. Dillard or any 
other  particular  aggravating  circumstances,  does  not  suggest  that  inci‐
dental references to gang membership are always admissible. The test re‐
mains a balance of the probative value against the conceded prejudice at‐
tached to gang affiliation, consistent with Federal Rule of Evidence 403.  
18                                                               No. 15‐3343 

as a general matter and generally admissible. See Ozuna, 674 
F.3d at 682. More importantly, as the Government notes, the 
defense offered Myers’s testimony in an attempt to exculpate 
Mr. Dillard by showing that it was Davis, not Mr. Dillard, on 
the phone. The Government’s effort to expose the relationship 
between  Davis  and  the  other  defendants  effectively  under‐
mined that attempt, by suggesting that Davis could have been 
with Mr. Dillard or could have been an additional member of 
the Dillard‐Chester conspiracy. Balanced against this proba‐
tive value is a very low possibility of prejudice. The Govern‐
ment was unsuccessful in eliciting testimony from Myers as 
to  gang  membership  and,  to  its  credit,  despite  the  court 
clearly  ruling  that  the  door  had  been  opened  to  such  testi‐
mony,  the  Government  abandoned  the  line  of  questioning 
quite quickly.  
     In certain cases, the district courts have taken even more 
cautious  approaches  to  gang  references,  for  example  by  al‐
lowing  or  instructing  counsel  to  lead  witnesses  “during  the 
testimony that might mention gangs.” See, e.g., United States v. 
                                                      24
Harris,  587  F.3d  861,  868 (7th Cir. 2009).  However, even in 

                                                 
24 In United States v. Harris, 587 F.3d 861 (7th Cir. 2009), we considered a 

challenge under Rule 403 to testimony by a law enforcement officer that 
he had interviewed the defendant regarding “gang and drug activity” and 
“gang information.” Id. at 867. We acknowledged that “[e]vidence of gang 
membership can be inflammatory” but found that the district court had 
taken  “several  steps  …  to  reduce  the  prejudicial  impact  of  [the  defend‐
ant’s] admitted gang membership.” Id. Among those steps were preclud‐
ing more inflammatory statements, including the defendant’s admission 
to gang membership, and allowing the Government to lead its witnesses 
during  testimony  that  might  mention  gangs.  We  did  not  require  such 
measures, but we noted that their use had resulted in “testimony at trial 
No. 15‐3343                                                           19

those cases, we have stated that our standard simply “ask[s] 
district courts to consider carefully whether to admit evidence 
of gang  membership and gang  activity in  criminal  prosecu‐
tions.”  Id.  at  867  (emphasis  added).  As  in  Harris,  here,  the 
court expressed its desire to err on the side of caution with the 
evidence,  and  after  counsel  objected  to  the  limited  law  en‐
forcement testimony using the word “gang,” none of which 
was directly tied to the defendants,  the court  instructed the 
prosecutor to inform future witnesses to avoid the terminol‐
ogy. The district court was plainly sensitive to this issue, hav‐
ing discussed it before and during trial on several occasions, 
and, as is evident from the transcript, was very dismayed by 
its eventual determination that counsel had opened the door 
to more gang testimony. We see no abuse of discretion on this 
record.  
             
                                                    B. 
   Mr. Dillard also claims that the district court erred in its 
handling of the risks of exposure to prejudicial media cover‐
age. We review a district court’s handling of the risk of preju‐
dice posed by trial publicity for an abuse of discretion. United 
States v. Berry, 92 F.3d 597, 600 (7th Cir. 1996). 
    After the jurors had been admonished once by the district 
court to avoid any media coverage which might expose them 
to extra‐record evidence in the case, the Sun‐Times published 
a brief article about the trial, noting its connection to a much 
larger RICO trial, identifying the defendants as members of 

                                                 
that was far less inflammatory than it” might have otherwise been. Id. at 
868. 
20                                                              No. 15‐3343 

the Hobo gang, and stating that the confidential informant in 
this  case, Daniels,  was  shot  more  than  a  dozen  times  in  the 
face in retaliation for “snitching.”  
    After the story was republished online by another national 
media outlet, the court met with counsel and decided that the 
appropriate course would be to question the jury collectively 
about whether they receive news from online sources. If some 
jurors did receive news from such sources, those jurors would 
be questioned individually about what sources they used to 
ascertain whether any juror had been exposed to the story. In 
the collective questioning of the jury, several jurors admitted 
to generally reading online news, but, in individual question‐
ing, none of the jurors indicated that they routinely read the 
sources that had published the article. Several indicated that 
they had avoided local media during the trial. At that point, 
no party indicated that further questioning or action was re‐
quired. Days later, Juror Moskowitz contacted the court to in‐
dicate that the piece had been sent to him, and he also denied 
speaking  to  anyone else about  the article. Again, no  further 
action was requested. 
   Mr. Dillard now claims that the article posed a danger of 
extreme prejudice. In his view, the likelihood of that prejudice 
was  so  great,  given  one  juror’s  admitted  exposure,  that  the 
                                                           25
court’s treatment of the issue was inadequate.  


                                                 
25 The court and the prosecutor brought the issues to the parties’ attention, 

and  there  was  no  contemporaneous  disagreement  with  the  court’s  ap‐
proach to it. The Government therefore argues that the issue was waived 
or  forfeited.  We  are  inclined  to  agree  that  the  issue  was  waived  by 
Mr. Dillard. The question of how to handle publicity was raised and dis‐
No. 15‐3343                                                                     21

   A district court’s obligation in cases involving prejudicial 
publicity is longstanding and straightforward: 
           [T]he procedure required by this Circuit where 
           prejudicial publicity is brought to the court’s at‐
           tention during a trial is that the court must as‐
           certain  if  any  jurors  who  had  been  exposed  to 
           such publicity had read or heard the same. Such 
           jurors who respond affirmatively must then be 
           examined,  individually  and  outside  the  pres‐
           ence of the other jurors, to determine the effect 
           of the publicity. However, if no juror indicates, 
           upon inquiry made to the jury collectively, that 
           he  has  read  or  heard  any  of  the  publicity  in 
           question,  the  judge  is  not  required  to  proceed 
           further. 
Margoles  v.  United  States,  407  F.2d  727,  735  (7th  Cir.  1969). 
There is no general presumption of unfairness caused by me‐
dia exposure; instead the danger turns on “the severity of the 
threat” posed by the particular publicity, specifically, “the na‐
ture of the information so publicized and the degree of juror 
exposure  to  it.”  United  States  v.  Thomas,  463  F.2d  1061,  1063 
(7th Cir. 1972).  



                                                 
cussed  on  multiple  occasions  in  the  trial  court.  At  defense  counsel’s  re‐
quest, the court asked Juror Moskowitz whether he had spoken to anyone 
else. Mr. Dillard’s attorney never suggested a more aggressive response 
in the course of trial. Even if we were to consider the issue not waived by 
counsel’s apparent assent to the district court’s approach because no ob‐
jection  was  made,  we  would  review  for  plain  error.  See  United  States  v. 
Olano, 507 U.S. 725, 731–32 (1993). 
22                                                      No. 15‐3343 

    In assessing the severity of the threat, it is noteworthy that 
this was not a case involving the kind of widespread prejudi‐
cial publicity that has concerned our court in other cases. See, 
e.g., United States v. Malsom, 779 F.2d 1228, 1240 (7th Cir. 1985) 
(admonishing  the  jurors  to  disregard  general  publicity  re‐
garding Libya in a trial involving unlawful exports of imple‐
ments  of  war);  United  States  v.  Solomon,  422  F.2d  1110,  1119 
(7th Cir. 1970) (“We cannot say the * * * publicity was so inten‐
sive  and  extensive  or  the  examination  of  the  entire  panel  re‐
vealed such prejudice that a court could not believe the an‐
swers  of  the  jurors  and  would  be  compelled  to  find  bias  or 
preformed  opinion  as  a  matter  of  law.”  (emphasis  added) 
(quoting Beck v. Washington, 369 U.S. 541, 557 (1962)). The only 
issue in this case was a single article in a print media source, 
also  available  online.  Although  the  damaging  nature  of  the 
article is beyond dispute, its reach was not wide.   
    Mr. Dillard presents two concrete objections to the district 
court’s  handling  of  the  publicity  issue:  the  court  failed  to 
strongly and repeatedly admonish the jury to avoid media cov‐
erage and failed to individually question the jurors again after 
Juror Moskowitz called to report his own exposure and was 
excused.  
    With respect to frequency, the court instructed the jurors 
a total of three times to avoid the media or extra‐record mate‐
rial. Certainly, there are cases in which courts have gone fur‐
ther. Mr. Dillard points to United States v. Daddano, 432 F.2d 
1119, 1127 (7th Cir. 1970). In that case, the court instructed the 
jury forty‐six times in fifteen days. We  have never required 
such a high level of precaution, and the facts of Daddano, in‐
volving more than fifty published newspaper articles, some 
from the front page, are not comparable. Moreover, the trial 
No. 15‐3343                                                        23

in  Daddano  occurred  before  our  decision  in  Margoles,  which 
provided trial courts with a clear framework for addressing 
potentially prejudicial publicity.  
     The  court  in  this  case  declined  to  repeat  the  admonition 
after excusing Juror Moskowitz and specifically stated that it 
believed  the  jury  capable  of  following  the  first  instruction. 
This  approach  is  consistent  with  our  general  presumption 
that  jurors  follow  the  court’s  instructions.  See,  e.g.,  United 
States v. Rodriguez, 929 F.2d 1224, 1228 (7th Cir. 1991) (noting 
that a court’s striking of testimony and issuing a curative in‐
struction  was  presumed  effective  because,  “[g]enerally,  we 
assume the jury followed the court’s instruction”). Moreover, 
the court directed its own library staff to monitor the press, 
and, through that monitoring, the online publication came to 
the attention of defense counsel. When the issue of the online 
article arose, it questioned the jurors, consistent with Margo‐
les. In its final instructions, moreover, the court reminded the 
jury to consider only the record evidence. Importantly, there 
was consensus among counsel that this course of proceeding 
was sufficient, and we have no rule that would suggest other‐
wise.  
    The  district  court  made  careful  fact‐specific  determina‐
tions grounded in prevailing standards. Its understanding of 
the  law  was  correct;  its  factual  assessment  was  reasonable; 
there was no abuse of discretion. 
    
                            Conclusion 
    The district court did not err either in its treatment of the 
incidental references to gangs at trial or in its ruling that the 
24                                                    No. 15‐3343 

defense questioning of Myers opened the door to the Govern‐
ment’s further inquiries about gangs. There was no abuse of 
discretion in the court’s balancing, under Rule 403, of the dan‐
ger of unfair prejudice of the statements against their proba‐
tive value. Furthermore, the court followed the procedures set 
forth in our cases to assure that Mr. Dillard faced a fair and 
impartial jury. Accordingly, the judgment of the district court 
is affirmed. 
                                                           
                                                      AFFIRMED